                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 18-50757-amk
FirstEnergy Solutions Corp.                                                                                Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-5                  User: bhemi                        Page 1 of 7                          Date Rcvd: Jun 25, 2019
                                      Form ID: 315                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 27, 2019.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Jun 25 2019 23:25:20     United States Trustee,
                 U.S. Department of Justice,   Office of the United States Trustee,
                 Howard M. Metzenbaum U.S. Courthouse,   201 Superior Avenue E, Suite 441,
                 Cleveland, OH 44114-1234
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 25, 2019 at the address(es) listed below:
              A.J. Webb    on behalf of Creditor    FES Creditor Group awebb@fbtlaw.com,
               awebb@ecf.inforuptcy.com
              A.J. Webb    on behalf of Creditor    Sunrise Partners Limited Partnership awebb@fbtlaw.com,
               awebb@ecf.inforuptcy.com
              Aaron G. McCollough    on behalf of Interested Party    Duke Energy Ohio, Inc.
               amccollough@mcguirewoods.com
              Aaron G. McCollough    on behalf of Interested Party    North Allegheny Wind, LLC
               amccollough@mcguirewoods.com
              Adam Ravin    on behalf of Creditor     Ad Hoc Group of Holders of the 6.85% Pass Through
               Certificates Due 2034 adam.ravin@lw.com, Zachary.Proulx@lw.com
              Adam Ravin    on behalf of Interested Party     Ad Hoc Group of Holders of the 6.85% Pass Through
               Certificates due 2034 adam.ravin@lw.com, Zachary.Proulx@lw.com
              Alan S. Tenenbaum    on behalf of Interested Party    United States on behalf of the U.S.
               Environmental Protection Agency and the U.S. Nuclear Regulatory Commission
               alan.tenenbaum@usdoj.gov
              Alan S. Tenenbaum    on behalf of Interested Party    United States on behalf of U.S. Environmental
               Protection Agency alan.tenenbaum@usdoj.gov
              Andrew M. Parlen    on behalf of Interested Party    Ad Hoc Group of Holders of the 6.85% Pass
               Through Certificates due 2034 Andrew.parlen@lw.com
              Andrew M. Parlen    on behalf of Creditor    Ad Hoc Group of Holders of the 6.85% Pass Through
               Certificates Due 2034 Andrew.parlen@lw.com
              Andrew S. Nicoll    on behalf of Attorney    Porter, Wright, Morris & Arthur LLP
               anicoll@porterwright.com
              Anthony J. DeGirolamo    on behalf of Creditor    City of Norton ajdlaw@sbcglobal.net,
               amber_weaver@sbcglobal.net;G23630@notify.cincompass.com
              Anthony J. DeGirolamo    on behalf of Creditor    Marcus Thomas LLC ajdlaw@sbcglobal.net,
               amber_weaver@sbcglobal.net;G23630@notify.cincompass.com
              Barbara Jean Grabowski    on behalf of Creditor    Pennsylvania Department of Environmental
               Protection bgrabowski@pa.gov
              Brady C. Williamson    on behalf of Interested Party    Environmental Law and Policy Center
               bwilliam@gklaw.com, kboucher@gklaw.com
              Brian Carney     on behalf of Plaintiff    FirstEnergy Solutions Corp. bcarney@akingump.com
              Brian Carney     on behalf of Plaintiff    FirstEnergy Generation, LLC bcarney@akingump.com
              Bridget Aileen Franklin    on behalf of Debtor    FirstEnergy Solutions Corp. bfranklin@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Bridget Aileen Franklin    on behalf of Attorney    Akin Gump Strauss Hauer & Feld LLP
               bfranklin@brouse.com, tpalcic@brouse.com;mmiller@brouse.com



        18-50757-amk           Doc 2839         FILED 06/27/19            ENTERED 06/28/19 00:25:01                    Page 1 of 8
District/off: 0647-5          User: bhemi                  Page 2 of 7                  Date Rcvd: Jun 25, 2019
                              Form ID: 315                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Bridget Aileen Franklin    on behalf of Other Prof.    The Oxley Group bfranklin@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Bruce R. Schrader, II    on behalf of Other Prof.    Roetzel & Andress bschrader@ralaw.com
              Caroline Gange     on behalf of Creditor    Murray Energy Corporation Caroline.Gange@srz.com
              Chester B. Salomon    on behalf of Creditor    Traxys North America LLC csalomon@beckerglynn.com
              Christopher B. Wick    on behalf of Intervenor-Plaintiff    Official Committee Of Unsecured
               Creditors cwick@hahnlaw.com, cmbeitel@hahnlaw.com
              Christopher B. Wick    on behalf of Creditor Committee    Official Committee Of Unsecured Creditors
               cwick@hahnlaw.com, cmbeitel@hahnlaw.com
              Christopher J. Niekamp    on behalf of Creditor    WesTech Engineering Incorporated cjn@nwm-law.com
              Christopher James Azzara    on behalf of Creditor    Beaver County Airport cazzara@smgglaw.com
              Chrysanthe E. Vassiles    on behalf of Debtor    FirstEnergy Solutions Corp. cvassiles@bmsa.com,
               wpoling@ecf.courtdrive.com;cvassiles@ecf.courtdrive.com
              Chrysanthe E. Vassiles    on behalf of Other Prof.    Black McCuskey Souers & Arbaugh, LPA
               cvassiles@bmsa.com, wpoling@ecf.courtdrive.com;cvassiles@ecf.courtdrive.com
              Clayton W. Davidson    on behalf of Interested Party Ad Hoc Large Retail Customer Committee
               cdavidson@mcneeslaw.com, triser@mcneeslaw.com
              Conrad Chiu     on behalf of Creditor    UMB Bank, National Association, as successor indenture
               trustee for certain secured pollution control notes and bonds issued by FirstEnergy Generation,
               LLC and FirstEnergy Nuclear Generation, LLC cchiu@pryorcashman.com
              Daniel A. DeMarco    on behalf of Intervenor-Plaintiff    Official Committee Of Unsecured Creditors
               dademarco@hahnlaw.com, cmbeitel@hahnlaw.com
              Daniel A. DeMarco    on behalf of Creditor Committee    Official Committee Of Unsecured Creditors
               dademarco@hahnlaw.com, cmbeitel@hahnlaw.com
              Danielle Pham     on behalf of Interested Party    United States on behalf of the the U.S.
               Department of Energy danielle.pham@usdoj.gov
              Danielle Pham     on behalf of Interested Party    United States on behalf of the Federal Energy
               Regulatory Commission danielle.pham@usdoj.gov
              Danielle Pham     on behalf of Defendant    Federal Energy Regulatory Commission
               danielle.pham@usdoj.gov
              Danielle L. Dietrich    on behalf of Creditor    Schneider Downs Meridian, LP, as Receiver for
               Krayn Wind, LLC ddietrich@tuckerlaw.com,
               lbuckreis@tuckerlaw.com;rbergman@tuckerlaw.com;agilbert@tuckerlaw.com
              Danielle L. Dietrich    on behalf of Creditor    Ellwood Group, Inc. ddietrich@tuckerlaw.com,
               lbuckreis@tuckerlaw.com;rbergman@tuckerlaw.com;agilbert@tuckerlaw.com
              David Beck     on behalf of Interested Party    Ohio Consumers’ Counsel beck@carpenterlipps.com,
               figueroa@carpenterlipps.com;scaggs@carpenterlipps.com
              David Beck     on behalf of Interested Party    The Office of the Ohio Consumers Counsel
               beck@carpenterlipps.com, figueroa@carpenterlipps.com;scaggs@carpenterlipps.com
              David Hillman     on behalf of Creditor    Murray Energy Corporation David.Hillman@srz.com
              David A. Lockshaw, Jr.    on behalf of Creditor    Appendix R Solutions, Inc.
               dlockshaw@dickinsonwright.com, cmaynard@dickinsonwright.com
              David J. Coyle    on behalf of Interested Party    Vermillion Power L.L.C. dcoyle@shumaker.com
              David Lynn Yaussy    on behalf of Debtor    FirstEnergy Solutions Corp. dyaussy@spilmanlaw.com
              David Lynn Yaussy    on behalf of Attorney David Lynn Yaussy dyaussy@spilmanlaw.com
              David M. Neumann    on behalf of Creditor    Schwebel Baking Company dneumann@meyersroman.com,
               jray@meyersroman.com;mnowak@meyersroman.com
              Debra Felder     on behalf of Creditor    High Trail Wind Farm, LLC dfelder@orrick.com,
               lmcgowen@orrick.com,leslie.freiman@edpr.com,randy.sawyer@edpr.com
              Douglas F. Monkhouse    on behalf of Creditor    Blue Creek Wind Farm LLC and Casselman Windpower
               LLC doug.monkhouse@bracewell.com, mary.kearney@bracewell.com
              Douglas F. Monkhouse    on behalf of Creditor    Casselman Windpower LLC
               doug.monkhouse@bracewell.com, mary.kearney@bracewell.com
              Douglas F. Monkhouse    on behalf of Creditor    Blue Creek Wind Farm LLC
               doug.monkhouse@bracewell.com, mary.kearney@bracewell.com
              Edward J. Stechschulte    on behalf of Interested Party    Office and Professional Employees
               International Union, Local 19, AFL-CIO/CLC estechschulte@kiflaw.com
              Elia O. Woyt    on behalf of Creditor    MetLife Capital, Limited Partnership eowoyt@vorys.com,
               eowoyt@vorys.com;mdwalkuski@vorys.com
              Ellen Ostrow     on behalf of Creditor    Allegheny Ridge Wind Farm, LLC eeostrow@hollandhart.com
              Ellen Ostrow     on behalf of Creditor    Meyersdale Windpower, LLC eeostrow@hollandhart.com
              Eric R. Goodman    on behalf of Creditor    Ad Hoc Noteholder Group egoodman@bakerlaw.com,
               sszalay@bakerlaw.com
              Erik Alan Schramm, Sr.    on behalf of Creditor    Panhandle Cleaning and Restoration
               hems@ohiovalleylaw.com
              Forrest Smith     on behalf of Creditor    Pennsylvania Department of Environmental Protection
               forsmith@pa.gov
              Frank James Guadagnino    on behalf of Plaintiff    Exelon Generation Company, LLC
               fguadagnino@mcguirewoods.com
              Frank James Guadagnino    on behalf of Interested Party    Exelon Generation Company, LLC
               fguadagnino@mcguirewoods.com
              Gary Mark Kaplan    on behalf of Creditor    Maryland Solar LLC c/o Farella Braun + Martel LLP
               gkaplan@fbm.com
              Gary Mark Kaplan    on behalf of Interested Party    First Solar, Inc. gkaplan@fbm.com
              George A. Davis    on behalf of Interested Party    Ad Hoc Group of Holders of the 6.85% Pass
               Through Certificates due 2034 george.davis@lw.com
              George A. Davis    on behalf of Creditor    Ad Hoc Group of Holders of the 6.85% Pass Through
               Certificates Due 2034 george.davis@lw.com


     18-50757-amk        Doc 2839     FILED 06/27/19       ENTERED 06/28/19 00:25:01           Page 2 of 8
District/off: 0647-5          User: bhemi                  Page 3 of 7                  Date Rcvd: Jun 25, 2019
                              Form ID: 315                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              George Thomas Snyder    on behalf of Creditor    Meadville Forging Company, L.P.
               gsnyder@stonecipherlaw.com
              Gina D. Shearer    on behalf of Creditor    ERM-West, Inc. gina.shearer@clarkhillstrasburger.com,
               teresa.barrera@clarkhillstrasburger.com
              Gus Kallergis     on behalf of Attorney    Calfee, Halter & Griswold LLP gkallergis@calfee.com
              Harold A. Corzin    on behalf of Creditor Luz Gongora hcorzin@csu-law.com, ccorzin@aol.com
              Heather Lennox     on behalf of Interested Party    FirstEnergy Corp. hlennox@jonesday.com
              J. Matthew Fisher    on behalf of Creditor Michael Gorchock fisher@aksnlaw.com, doan@aksnlaw.com
              James Bentley     on behalf of Creditor    Murray Energy Corporation James.Bentley@srz.com
              James A. Copeland    on behalf of Creditor    Commerzbank AG james.copeland@nortonrosefulbright.com
              James Michael Doerfler    on behalf of Creditor    The Bank of New York Mellon Trust Company, N.A.,
               as Trustee for Certain Bonds and Notes jdoerfler@reedsmith.com, kgwynne@reedsmith.com
              James S. Carr    on behalf of Creditor    JAIX Leasing Company
               BankruptcyDepartment@KelleyDrye.com;BankruptcyDepartment2@KelleyDrye.com;KDWBankruptcyDepartment@
               KelleyDrye.com
              James W. Ehrman    on behalf of Creditor    BNSF Railway Company jwe@weadvocate.net,
               newpleadings@gmail.com;ecf-7d83ee620d47@ecf.pacerpro.com
              Jared S. Roach    on behalf of Creditor    The Bank of New York Mellon Trust Company, N.A., as
               Trustee for Certain Bonds and Notes jroach@reedsmith.com, bankruptcy-2628@ecf.pacerpro.com
              Jarrod Stone     on behalf of Creditor    Westchester Fire Insurance Company jstone@manierherod.com,
               rmiller@manierherod.com;mcollins@manierherod.com
              Jason D. Curry    on behalf of Other Prof.    Sitrick and Company, Inc jason.curry@quarles.com,
               sybil.aytch@quarles.com
              Jeanne S. Lofgren    on behalf of Creditor    Meadville Forging Company, L.P.
               jlofgren@stonecipherlaw.com
              Jeffrey David Van Volkenburg    on behalf of Creditor James J. Muto jdvanvolkenburg@vv-wvlaw.com,
               mjordan@vv-wvlaw.com
              Jeffrey David Van Volkenburg    on behalf of Creditor Carol L. Muto jdvanvolkenburg@vv-wvlaw.com,
               mjordan@vv-wvlaw.com
              Jeffrey M. Levinson    on behalf of Creditor    UMB Bank, National Association, as successor
               indenture trustee for certain secured pollution control notes and bonds issued by FirstEnergy
               Generation, LLC and FirstEnergy Nuclear Generation, LLC jml@jml-legal.com
              Jeremy M. Campana    on behalf of Creditor    URENCO Nederland B.V. jeremy.campana@thompsonhine.com,
               ECFDocket@thompsonhine.com
              Jeremy M. Campana    on behalf of Interested Party    Buckeye Power, Inc.
               jeremy.campana@thompsonhine.com, ECFDocket@thompsonhine.com
              Jeremy M. Campana    on behalf of Creditor    URENCO Limited jeremy.campana@thompsonhine.com,
               ECFDocket@thompsonhine.com
              Jeremy M. Campana    on behalf of Creditor    Louisiana Energy Services LLC
               jeremy.campana@thompsonhine.com, ECFDocket@thompsonhine.com
              Jeremy M. Campana    on behalf of Creditor    Buckeye Power, Inc. jeremy.campana@thompsonhine.com,
               ECFDocket@thompsonhine.com
              Jeremy M. Campana    on behalf of Creditor    URENCO Deutschland GmbH
               jeremy.campana@thompsonhine.com, ECFDocket@thompsonhine.com
              Jeremy M. Campana    on behalf of Creditor    Wolverine Power Supply Cooperative, Inc.
               jeremy.campana@thompsonhine.com, ECFDocket@thompsonhine.com
              Jeremy M. Campana    on behalf of Creditor    URENCO Enrichment Company Limited
               jeremy.campana@thompsonhine.com, ECFDocket@thompsonhine.com
              Jeremy M. Campana    on behalf of Creditor    URENCO UK Limited jeremy.campana@thompsonhine.com,
               ECFDocket@thompsonhine.com
              John Herman     on behalf of Creditor    Pennsylvania Department of Environmental Protection
               joherman@pa.gov
              John Thompson     on behalf of Interested Party    North Allegheny Wind, LLC
               jthompson@mcguirewoods.com
              John Thompson     on behalf of Interested Party    Duke Energy Ohio, Inc. jthompson@mcguirewoods.com
              John Cleaveland Fairweather    on behalf of Debtor    FirstEnergy Solutions Corp.
               jfairweather@brouse.com, sgibson@brouse.com
              John Cleaveland Fairweather    on behalf of Plaintiff    FirstEnergy Generation, LLC
               jfairweather@brouse.com, sgibson@brouse.com
              John Cleaveland Fairweather    on behalf of Plaintiff    FirstEnergy Solutions Corp.
               jfairweather@brouse.com, sgibson@brouse.com
              John F. Kostelnik    on behalf of Creditor    Chemsteel Construction Company
               jkostelnik@frantzward.com, dlbeatrice@frantzward.com
              John H. Ginsberg    on behalf of Creditor    Pension Benefit Guaranty Corporation
               ginsberg.john@pbgc.gov, efile@pbgc.gov
              John P. Archer    on behalf of Other Prof.    Kohrman Jackson & Krantz LLP jpa@kjk.com, ckv@kjk.com
              John R. Ashmead    on behalf of Creditor    U.S. Bank Trust National Association ashmead@sewkis.com
              Jonathan A. Margolies    on behalf of Creditor    Burns & McDonnell jmargolies@mcdowellrice.com,
               ksims@mcdowellrice.com
              Joseph M. McCandlish    on behalf of Attorney    STATE OF OHIO DEPARTMENT OF HEALTH
               Joseph.McCandlish@ohioattorneygeneral.gov, colnationalecf@weltman.com
              Joseph R. Sgroi    on behalf of Attorney    Honigman LLP jsgroi@honigman.com
              Joseph R. Sgroi    on behalf of Attorney    Honigman Miller Schwartz and Cohn LLP
               jsgroi@honigman.com
              Joshua Ryan Vaughan    on behalf of Creditor    Ohio Department of Taxation and Ohio Bureau of
               Wokers’ Compensation jvaughan@amer-collect.com,
               SAllman@AMER-COLLECT.COM;rschroeter@amer-collect.com;HouliECF@aol.com



     18-50757-amk        Doc 2839     FILED 06/27/19       ENTERED 06/28/19 00:25:01           Page 3 of 8
District/off: 0647-5          User: bhemi                  Page 4 of 7                  Date Rcvd: Jun 25, 2019
                              Form ID: 315                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Joyce Goldstein     on behalf of Creditor    Utility Workers Union of America, Local 457, AFL-CIO
               jgoldstein@ggcounsel.com, rstoper@ggcounsel.com
              Joyce Goldstein     on behalf of Interested Party    Utility Workers Union of America, Local 270,
               AFL-CIO jgoldstein@ggcounsel.com, rstoper@ggcounsel.com
              Joyce Goldstein     on behalf of Creditor    International Brotherhood of Electrical Workers Local
               245, AFL-CIO jgoldstein@ggcounsel.com, rstoper@ggcounsel.com
              Joyce Goldstein     on behalf of Creditor    International Brotherhood of Electrical Workers Local
               1413, AFL-CIO jgoldstein@ggcounsel.com, rstoper@ggcounsel.com
              Joyce Goldstein     on behalf of Creditor    Utility Workers Union of America, Local 351, AFL-CIO
               jgoldstein@ggcounsel.com, rstoper@ggcounsel.com
              Joyce Goldstein     on behalf of Creditor    International Brotherhood of Electrical Workers Local
               272, AFL-CIO jgoldstein@ggcounsel.com, rstoper@ggcounsel.com
              Joyce Goldstein     on behalf of Creditor    International Brotherhood of Electrical Workers Local
               29, AFL-CIO jgoldstein@ggcounsel.com, rstoper@ggcounsel.com
              Julie Anderson Bickis    on behalf of Debtor    FirstEnergy Solutions Corp. jbickis@stark-knoll.com
              Kate Doorley     on behalf of Debtor   FirstEnergy Solutions Corp. kdoorley@akingump.com
              Kate M. Bradley    on behalf of Other Prof.    Hogan Lovells US LLP kbradley@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Kate M. Bradley    on behalf of Other Prof.    ICF Resources, LLC kbradley@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Kate M. Bradley    on behalf of Other Prof.    Direct Fee Review LLC kbradley@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Kate M. Bradley    on behalf of Other Prof.    KPMG LLP kbradley@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Kate M. Bradley    on behalf of Attorney    Milbank, Tweed, Hadley & McCloy LLP kbradley@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Kate M. Bradley    on behalf of Attorney    Willkie Farr & Gallagher LLP kbradley@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Kate M. Bradley    on behalf of Spec. Counsel    Quinn Emanuel Urquhart & Sullivan, LLP
               kbradley@brouse.com, tpalcic@brouse.com;mmiller@brouse.com
              Kate M. Bradley    on behalf of Plaintiff    FirstEnergy Generation, LLC kbradley@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Kate M. Bradley    on behalf of Debtor    FirstEnergy Solutions Corp. kbradley@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Kate M. Bradley    on behalf of Defendant    FirstEnergy Solutions Corp. kbradley@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Kate M. Bradley    on behalf of Attorney    Akin Gump Strauss Hauer & Feld LLP kbradley@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Kate M. Bradley    on behalf of Plaintiff    FirstEnergy Solutions Corp. kbradley@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Kate M. Bradley    on behalf of Financial Advisor    FTI Consulting, Inc. kbradley@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Kate M. Bradley    on behalf of Creditor Committee    Hahn Loeser & Parks LLP kbradley@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Kate M. Bradley    on behalf of Other Prof.    PJT Partners LP kbradley@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Kate M. Bradley    on behalf of Other Prof.    Lazard Freres & Co LLC kbradley@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Kate M. Bradley    on behalf of Other Prof.    Sitrick and Company, Inc kbradley@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Kathy Jo Kolich    on behalf of Debtor    FirstEnergy Solutions Corp. KJKLAW@YAHOO.COM
              Keith E. Whitson    on behalf of Creditor    PJM Settlement, Inc. kwhitson@schnader.com,
               1282467420@filings.docketbird.com
              Keith E. Whitson    on behalf of Creditor    PJM Interconnection, LLC kwhitson@schnader.com,
               1282467420@filings.docketbird.com
              Keri Ebeck    on behalf of Creditor    Thomas Cantwell kebeck@bernsteinlaw.com,
               jbluemle@bernsteinlaw.com
              Keri Ebeck    on behalf of Creditor    Kerri Ann Bachner, individually and as Administratix of the
               Estate of Kevin Patrick Bachner kebeck@bernsteinlaw.com, jbluemle@bernsteinlaw.com
              Keri Ebeck    on behalf of Creditor    Alisa M. Gorchock, individually and as Administratix of the
               Estate of John M. Gorchock kebeck@bernsteinlaw.com, jbluemle@bernsteinlaw.com
              Keri Ebeck    on behalf of Creditor    Teresa A. Miller, Individually and as Administratix of the
               Estate of James D. Miller kebeck@bernsteinlaw.com, jbluemle@bernsteinlaw.com
              Keri Ebeck    on behalf of Creditor    Duquesne Light Company kebeck@bernsteinlaw.com,
               jbluemle@bernsteinlaw.com
              Kim Martin Lewis    on behalf of Creditor Committee    Enerfab Power & Industrial, Inc
               kim.lewis@dinsmore.com, lisa.geeding@dinsmore.com
              Laura Dawn Metzger    on behalf of Interested Party    Walleye Power, LLC lmetzger@orrick.com
              Lawrence E. Oscar    on behalf of Creditor Committee    Official Committee Of Unsecured Creditors
               leoscar@hahnlaw.com, hlpcr@hahnlaw.com;cmbeitel@hahnlaw.com
              Lawrence E. Oscar    on behalf of Intervenor-Plaintiff    Official Committee Of Unsecured Creditors
               leoscar@hahnlaw.com, hlpcr@hahnlaw.com;cmbeitel@hahnlaw.com
              Lisa S. DelGrosso    on behalf of Plaintiff    FirstEnergy Generation, LLC ldelgrosso@brouse.com
              Lisa S. DelGrosso    on behalf of Plaintiff    FirstEnergy Solutions Corp. ldelgrosso@brouse.com
              Marc Kieselstein     on behalf of Intervenor-Defendant    Ohio Valley Electric Corporation
               marc.kieselstein@kirkland.com,
               dseligman@kirkland.com;ciara.foster@kirkland.com;matthew.fagen@kirkland.com;nacif.taousse@kirklan
               d.com;alexandra.schwarzman@kirkland.com;jackie.duhl@kirkland.com


     18-50757-amk        Doc 2839     FILED 06/27/19       ENTERED 06/28/19 00:25:01           Page 4 of 8
District/off: 0647-5          User: bhemi                  Page 5 of 7                  Date Rcvd: Jun 25, 2019
                              Form ID: 315                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Marc Merklin     on behalf of Plaintiff    FirstEnergy Generation, LLC mmerklin@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Marc Merklin     on behalf of Plaintiff    FirstEnergy Solutions Corp. mmerklin@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Marc Merklin     on behalf of Debtor    FirstEnergy Solutions Corp. mmerklin@brouse.com,
               tpalcic@brouse.com;mmiller@brouse.com
              Marc Sacks    on behalf of Interested Party     United States on behalf of the the U.S. Department
               of Energy marcus.s.sacks@usdoj.gov
              Marc Sacks    on behalf of Interested Party     United States on behalf of the Federal Energy
               Regulatory Commission marcus.s.sacks@usdoj.gov
              Marc Sacks    on behalf of Defendant     Federal Energy Regulatory Commission
               marcus.s.sacks@usdoj.gov
              Marc P. Gertz    on behalf of Creditor James E. Rupert mpgertz@dayketterer.com,
               dmichna@dayketterer.com
              Maria Carr    on behalf of Creditor     Wilmington Savings Fund Society, FSB
               mcarr@mcdonaldhopkins.com, bkfilings@mcdonaldhopkins.com
              Mark McKane     on behalf of Intervenor-Defendant    Ohio Valley Electric Corporation
               Mark.Mckane@kirkland.com, adrienne-levin-5018@ecf.pacerpro.com
              Mark McKane     on behalf of Creditor    Ohio Valley Electric Corporation Mark.Mckane@kirkland.com,
               adrienne-levin-5018@ecf.pacerpro.com
              Mark J. Sheriff    on behalf of Creditor    ABC-Amega, Inc. msheriff@tt-law.com
              Mary K. Whitmer    on behalf of Creditor    BNSF Railway Company mkw@weadvocate.net,
               mary-k-whitmer-0919@ecf.pacerpro.com
              Matthew Gold     on behalf of Creditor    Argo Partners courts@argopartners.net
              Matthew A. Feldman    on behalf of Other Prof.    Hogan Lovells US LLP mao@willkie.com
              Matthew A. Feldman    on behalf of Creditor Committee    Hahn Loeser & Parks LLP mao@willkie.com
              Matthew A. Feldman    on behalf of Financial Advisor    FTI Consulting, Inc. mao@willkie.com
              Matthew A. Feldman    on behalf of Attorney    Milbank, Tweed, Hadley & McCloy LLP mao@willkie.com
              Matthew A. Feldman    on behalf of Other Prof.    Sitrick and Company, Inc mao@willkie.com
              Matthew A. Feldman    on behalf of Debtor    FirstEnergy Solutions Corp. mao@willkie.com
              Matthew A. Feldman    on behalf of Attorney    Akin Gump Strauss Hauer & Feld LLP mao@willkie.com
              Matthew A. Feldman    on behalf of Other Prof.    PJT Partners LP mao@willkie.com
              Matthew A. Feldman    on behalf of Other Prof.    Direct Fee Review LLC mao@willkie.com
              Matthew A. Feldman    on behalf of Other Prof.    KPMG LLP mao@willkie.com
              Matthew A. Feldman    on behalf of Attorney    Willkie Farr & Gallagher LLP mao@willkie.com
              Matthew A. Feldman    on behalf of Other Prof.    Lazard Freres & Co LLC mao@willkie.com
              Matthew A. Feldman    on behalf of Other Prof.    ICF Resources, LLC mao@willkie.com
              Matthew A. Feldman    on behalf of Spec. Counsel    Quinn Emanuel Urquhart & Sullivan, LLP
               mao@willkie.com
              Matthew E McClintock    on behalf of Interested Party    Sierra Club mattm@goldmclaw.com,
               teresag@restructuringshop.com
              Melissa L. Van Eck    on behalf of Creditor    Commonwealth of Pennsylvania, Department of Revenue
               mvaneck@attorneygeneral.gov
              Melissa L. Van Eck    on behalf of Creditor PA Department of Revenue Office of Attorney General
               mvaneck@attorneygeneral.gov
              Melissa M. Macejko    on behalf of Creditor    City of Youngstown mmacejko@suharlaw.com,
               melissamacejko@sbcglobal.net;mstewart@suharlaw.com
              Michael Esser     on behalf of Creditor    Ohio Valley Electric Corporation
               michael.esser@kirkland.com, adrienne-levin-5018@ecf.pacerpro.com
              Michael Esser     on behalf of Intervenor-Defendant    Ohio Valley Electric Corporation
               michael.esser@kirkland.com, adrienne-levin-5018@ecf.pacerpro.com
              Michael A. Galasso    on behalf of Creditor    Rexel USA, Inc. mgalasso@rkpt.com, bbass@rkpt.com
              Michael A. Steel    on behalf of Creditor    American Centrifuge Enrichment, LLC masteel@bmdllc.com,
               attysteel@gmail.com;syoho@bmdllc.com
              Michael A. Steel    on behalf of Creditor    United States Enrichment Corp. masteel@bmdllc.com,
               attysteel@gmail.com;syoho@bmdllc.com
              Michael D. Langford    on behalf of Creditor    Wilmington Savings Fund Society, FSB
               mlangford@kilpatricktownsend.com,
               sagreen@kilpatricktownsend.com;mwilliams@kilpatricktownsend.com
              Michael D. Lorton    on behalf of Interested Party Michael D. Lorton mdlorton@umich.edu
              Michael E. Idzkowski    on behalf of Creditor    State of Ohio EPA and ODNR
               michael.idzkowski@ohioattorneygeneral.gov, Sandra.finan@ohioattorneygeneral.gov
              Michael Flynn McBride    on behalf of Debtor    FirstEnergy Solutions Corp. mfm@vnf.com
              Michael G. Oliva    on behalf of Other Prof.    Loomis Ewert Parsley Davis & Gotting PC
               mgoliva@loomislaw.com
              Michael J. Kaczka    on behalf of Creditor    Wilmington Savings Fund Society, FSB
               mkaczka@mcdonaldhopkins.com, bkfilings@mcdonaldhopkins.com
              Michael J. Kaczka    on behalf of Creditor    Ad Hoc Group of Holders of the 6.85% Pass Through
               Certificates Due 2034 mkaczka@mcdonaldhopkins.com, bkfilings@mcdonaldhopkins.com
              Michele L. Angell    on behalf of Creditor    BNB Napoleon Solar, LLC mangell@kasowitz.com,
               courtnotices@kasowitz.com
              Molly Gallagher Sykes    on behalf of Creditor    National Labor Relations Board
               molly.sykes@nlrb.gov, Paul.Thomas@nlrb.gov
              Molly J. Kjartanson    on behalf of Other Prof.    Sitrick and Company, Inc
               molly.kjartanson@quarles.com, sybil.aytch@quarles.com
              Nathan Haynes     on behalf of Other Prof.    Greenberg Traurig, LLP haynesn@gtlaw.com
              Neil Schor    on behalf of Other Prof.     Harrington, Hoppe & Mitchell, Ltd. nschor@hhmlaw.com



     18-50757-amk        Doc 2839     FILED 06/27/19       ENTERED 06/28/19 00:25:01           Page 5 of 8
District/off: 0647-5          User: bhemi                 Page 6 of 7                  Date Rcvd: Jun 25, 2019
                              Form ID: 315                Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Nicholas McDaniel     on behalf of Interested Party    United States on behalf of the U.S.
               Environmental Protection Agency and the U.S. Nuclear Regulatory Commission
               nicholas.a.mcdaniel@usdoj.gov
              Nick A. Nykulak    on behalf of Other Prof.    Ross Brittain & Schonberg, Co., LPA
               nnykulak@rbslaw.com
              Orville L. Reed    on behalf of Debtor    FirstEnergy Solutions Corp. oreed@stark-knoll.com
              Patricia B. Fugee    on behalf of Creditor    The Andersons, Inc. patricia.fugee@fisherbroyles.com,
               ecf@cftechsolutions.com
              Patrick Michael Casey    on behalf of Interested Party    United States on behalf of U.S. Nuclear
               Regulatory Commission patrick.casey@usdoj.gov
              Patrick Michael Casey    on behalf of Interested Party    United States on behalf of the U.S.
               Environmental Protection Agency and the U.S. Nuclear Regulatory Commission
               patrick.casey@usdoj.gov
              Patrick Michael Casey    on behalf of Interested Party    United States on behalf of U.S.
               Environmental Protection Agency patrick.casey@usdoj.gov
              Paul A. Wilhelm    on behalf of Creditor    ERM-West, Inc. pwilhelm@clarkhill.com
              Pete White     on behalf of Creditor    Murray Energy Corporation Pete.White@srz.com
              Peter R. Morrison    on behalf of Interested Party    Board of Directors of FirstEnergy Corp.
               peter.morrison@squirepb.com, cle_dckt@squirepb.com
              Peter R. Morrison    on behalf of Other Prof.    Squire Patton Boggs (US) LLP
               peter.morrison@squirepb.com, cle_dckt@squirepb.com
              Raymond Gifford     on behalf of Other Prof.    Wilkinson Barker Knauer LLP rgifford@wbklaw.com
              Renee A. Bacchus    on behalf of Creditor    United States of America, IRS Renee.Bacchus@usdoj.gov,
               USAOHN.BankruptcyCle@usa.doj.gov;CaseView.ECF@usdoj.gov
              Richard A. Baumgart    on behalf of Creditor    Ohio Valley Electric Corporation
               rbaumgart@dsb-law.com
              Richard A. Baumgart    on behalf of Intervenor-Defendant    Ohio Valley Electric Corporation
               rbaumgart@dsb-law.com
              Richard Alan Getty    on behalf of Defendant    Bluestone Energy Sales Corp.
               rgetty@gettylawgroup.com,
               astith@gettylawgroup.com;tezzell@gettylawgroup.com;menglish@gettylawgroup.com;klambert@gettylawgr
               oup.com
              Richard E. Bordonaro    on behalf of Interested Party    Marnen Mioduszewski Bordonaro Wagner &
               Sinnott rbordonaro@mmbwslaw.com
              Richard G. Hardy    on behalf of Creditor    ASHTA Chemicals Inc. rhardy@ulmer.com
              Richard G. Hardy    on behalf of Interested Party    Krayn Wind LLC rhardy@ulmer.com
              Richard J. Parks    on behalf of Creditor    South Side Area School District rjp@pietragallo.com,
               ms@pietragallo.com;jk@pietragallo.com
              Richard M. Bain    on behalf of Creditor    Schwebel Baking Company rbain@meyersroman.com,
               mnowak@meyersroman.com;jray@meyersroman.com
              Richard P. Schroeter, Jr    on behalf of Creditor    Ohio Department of Taxation and Ohio Bureau of
               Wokers’ Compensation rschroeter@amer-collect.com,
               sallman@amer-collect.com;HouliECF@aol.com;jvaughan@amer-collect.com
              Richard W. Mancino    on behalf of Debtor    FirstEnergy Solutions Corp. mao@willkie.com
              Risa Lynn Wolf    on behalf of Creditor    Allegheny Ridge Wind Farm, LLC rwolf@hollandhart.com,
               lmlopezvelasquez@hollandhart.com
              Risa Lynn Wolf    on behalf of Interested Party    Allegheny Ridge Wind Farm, LLC
               rwolf@hollandhart.com, lmlopezvelasquez@hollandhart.com
              Risa Lynn Wolf    on behalf of Creditor    Meyersdale Windpower, LLC rwolf@hollandhart.com,
               lmlopezvelasquez@hollandhart.com
              Robert Darnell     on behalf of Interested Party    United States on behalf of U.S. Nuclear
               Regulatory Commission robert.darnell@usdoj.gov
              Robert Darnell     on behalf of Interested Party    Office of the Ohio Attorney General, acting on
               behalf of the Ohio Environmental Protection Agency and the Ohio Department of Natural Resources
               robert.darnell@usdoj.gov
              Robert Darnell     on behalf of Interested Party    United States on behalf of U.S. Environmental
               Protection Agency robert.darnell@usdoj.gov
              Robert Darnell     on behalf of Interested Party    United States on behalf of the U.S.
               Environmental Protection Agency and the U.S. Nuclear Regulatory Commission
               robert.darnell@usdoj.gov
              Robert C. Edmundson    on behalf of Creditor    Pennsylvania Department of Revenue
               redmundson@attorneygeneral.gov
              Robert C. Edmundson    on behalf of Creditor PA Department of Revenue Office of Attorney General
               redmundson@attorneygeneral.gov
              Robert C. Edmundson    on behalf of Creditor    Commonwealth of Pennsylvania, Department of Revenue
               redmundson@attorneygeneral.gov
              Robert C. Folland    on behalf of Creditor    Midwest Independent System Operator, Inc.
               rob.folland@btlaw.com, rcfolland@gmail.com;kskamfer@btlaw.com
              Robert C. Folland    on behalf of Creditor Committee    PKMJ Technical Services, Inc. dba
               Rolls-Royce rob.folland@btlaw.com, rcfolland@gmail.com;kskamfer@btlaw.com
              Robert M. Stefancin    on behalf of Creditor    BNSF Railway Company rms@weadvocate.net,
               robert-stefancin-0240@ecf.pacerpro.com
              Robert M. Stefancin    on behalf of Creditor    DTE REF Management Company, LLC rms@weadvocate.net,
               robert-stefancin-0240@ecf.pacerpro.com
              Robert M. Stefancin    on behalf of Creditor    DTE ES Operations, LLC rms@weadvocate.net,
               robert-stefancin-0240@ecf.pacerpro.com
              Rocco I. Debitetto    on behalf of Financial Advisor    FTI Consulting, Inc.
               ridebitetto@hahnlaw.com, cmbeitel@hahnlaw.com


     18-50757-amk       Doc 2839      FILED 06/27/19      ENTERED 06/28/19 00:25:01           Page 6 of 8
District/off: 0647-5          User: bhemi                  Page 7 of 7                  Date Rcvd: Jun 25, 2019
                              Form ID: 315                 Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Rocco I. Debitetto    on behalf of Other Prof.    Lazard Freres & Co LLC ridebitetto@hahnlaw.com,
               cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Other Prof.    Direct Fee Review LLC ridebitetto@hahnlaw.com,
               cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Intervenor-Plaintiff     Official Committee Of Unsecured
               Creditors ridebitetto@hahnlaw.com, cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Attorney    Willkie Farr & Gallagher LLP ridebitetto@hahnlaw.com,
               cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Other Prof.    KPMG LLP ridebitetto@hahnlaw.com,
               cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Other Prof.    Sitrick and Company, Inc ridebitetto@hahnlaw.com,
               cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Creditor Committee    Hahn Loeser & Parks LLP
               ridebitetto@hahnlaw.com, cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Spec. Counsel    Quinn Emanuel Urquhart & Sullivan, LLP
               ridebitetto@hahnlaw.com, cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Other Prof.    Hogan Lovells US LLP ridebitetto@hahnlaw.com,
               cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Other Prof.    PJT Partners LP ridebitetto@hahnlaw.com,
               cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Attorney    Akin Gump Strauss Hauer & Feld LLP
               ridebitetto@hahnlaw.com, cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Other Prof.    ICF Resources, LLC ridebitetto@hahnlaw.com,
               cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Attorney    Milbank, Tweed, Hadley & McCloy LLP
               ridebitetto@hahnlaw.com, cmbeitel@hahnlaw.com
              Rocco I. Debitetto    on behalf of Creditor Committee    Official Committee Of Unsecured Creditors
               ridebitetto@hahnlaw.com, cmbeitel@hahnlaw.com
              Ross Brittain & Schonberg, Co., LPA     nnykulak@rbslaw.com
              Ryan F. Kelley    on behalf of Creditor    Suprock Technologies LLC rkelley@pierceatwood.com,
               mpottle@pierceatwood.com;aredmond@pierceatwood.com
              Saloni Shah     on behalf of Creditor    Liberty Mutual Insurance Company sshah@leolawpc.com,
               emartinez@leolawpc.com
              Scott N. Opincar    on behalf of Creditor    Wilmington Savings Fund Society, FSB
               sopincar@mcdonaldhopkins.com, bkfilings@mcdonaldhopkins.com
              Shawn M. Christianson    on behalf of Creditor    Oracle America, Inc. schristianson@buchalter.com,
               cmcintire@buchalter.com
              Sonia A. Chae    on behalf of Interested Party    U.S. Securities & Exchange Commission
               chaes@sec.gov
              Sonia A. Chae    on behalf of Interested Party    United States Securities and Exchange Commission
               chaes@sec.gov
              Stephen B. Gerald    on behalf of Interested Party    AP Services LLC sgerald@wtplaw.com
              Stephen B. Gerald    on behalf of Interested Party    Curtiss-Wright Electro-Mechanical Corporation
               sgerald@wtplaw.com
              Stephen B. Gerald    on behalf of Interested Party    Curtiss-Wright Flow Control Corporation
               sgerald@wtplaw.com
              Stephen B. Gerald    on behalf of Interested Party    Curtiss-Wright Flow Control Service, LLC
               sgerald@wtplaw.com
              Stephen B. Gerald    on behalf of Interested Party    Curtiss-Wright Flow Control Service
               Corporation sgerald@wtplaw.com
              Stephen B. Gerald    on behalf of Interested Party    Nova Machine Products, Inc. sgerald@wtplaw.com
              Stephen B. Gerald    on behalf of Interested Party    EST Group, Inc. sgerald@wtplaw.com
              Stephen B. Gerald    on behalf of Interested Party    Curtiss-Wright Flow Control Company Canada
               sgerald@wtplaw.com
              Stephen D. Lerner    on behalf of Interested Party    Board of Directors of FirstEnergy Corp.
               stephen.lerner@squirepb.com
              T. Daniel Reynolds     on behalf of Interested Party    FirstEnergy Corp. tdreynolds@jonesday.com
              Thomas A. Wilson    on behalf of Interested Party    FirstEnergy Corp. tawilson@jonesday.com
              Thomas Scott Leo    on behalf of Creditor    Liberty Mutual Insurance Company sleo@leolawpc.com,
               emartinez@leolawpc.com
              Tiiara N. A. Patton ust401     on behalf of U.S. Trustee     United States Trustee
               tiiara.patton@usdoj.gov
              Timothy J. Kern    on behalf of Creditor    State of Ohio EPA and ODNR
               Timothy.Kern@OhioAttorneyGeneral.gov
              Todd A. Atkinson    on behalf of Interested Party    Krayn Wind LLC tatkinson@ulmer.com
              Todd C. Meyers    on behalf of Creditor    Wilmington Savings Fund Society, FSB
               tmeyers@kilpatricktownsend.com, sagreen@kilpatricktownsend.com;mwilliams@kilpatricktownsend.com
              Vera Kanova     on behalf of Creditor    Pennsylvania Department of Environmental Protection
               verkanova@pa.gov
              William A. Wood, III     on behalf of Creditor    Blue Creek Wind Farm LLC trey.wood@bracewell.com
              William A. Wood, III     on behalf of Creditor    Casselman Windpower LLC trey.wood@bracewell.com
              William J. Ihlenfeld, II    on behalf of Creditor    Mirion Technologies (MGPI), Inc
               wihlenfeld@baileyglasser.com, jkittinger@baileyglasser.com;kbarrett@baileyglasser.com
              Zachary A. Hebert    on behalf of Creditor    National Labor Relations Board zachary.hebert@nlrb.gov
              Zachary F. Proulx    on behalf of Creditor    Ad Hoc Group of Holders of the 6.85% Pass Through
               Certificates Due 2034 zachary.proulx@lw.com
                                                                                               TOTAL: 276



     18-50757-amk        Doc 2839     FILED 06/27/19       ENTERED 06/28/19 00:25:01           Page 7 of 8
                              U. S. BANKRUPTCY COURT NORTHERN DISTRICT
                                               OF OHIO

                                       Transcript Request Form



1. Date: June 25, 2019                 2. Name:Eric R. Goodman                 3. Phone Number: 216.861.7418
4. Mailing Address:
Key Tower
127 Public Square, Suite 2000          5. City: Cleveland                      6. State/Zip: Ohio, 44114

7. Case/Adversary Number:               8. Case Name:                           9. Judge Assigned:
18−50757−amk                            FirstEnergy Solutions Corp.             ALAN M. KOSCHIK
10. Date of Proceeding                  11. Location of the Proceeding:
06/25/2019                              Akron
12. Transcript Requested (Specify portion(s) for which transcript is requested):
Entire Hearing
13. Category (See Maximum Transcript Fee Rates as set 14. Comments/Special Instructions:
by the Judicial Conference of the US on OHNB website        Please also email transcript to sszalay@bakerlaw.com −
for explanation of transcript order types below.)           thank you.

Expedited
15. Request Transcript to be emailed to:                    16. Transcript to be prepared by: Legal Electronic
egoodman@bakerlaw.com                                       Recordings

17. Processed by (Court Use Only): Brenda Heminger



Date: June 25, 2019                                                                Josiah C. Sell (Acting)
Form ohnb 315                                                                      Clerk Of Court




 18-50757-amk          Doc 2839       FILED 06/27/19          ENTERED 06/28/19 00:25:01               Page 8 of 8
